                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

DONYELLE CROFT,                              )
                                             )
            Plaintiff,                       )
                                             )
v.                                           )       No.:   3:20-CV-162-TAV-DCP
                                             )
SGT. R. TRAVIS and                           )
KNOX COUNTY JAIL,                            )
                                             )
            Defendants.                      )


                                JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith:

      1.    Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] is
            GRANTED;

      2.    Plaintiff is ASSESSED the civil filing fee of $350.00;

      3.    The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
            the filing fee to the Clerk in the manner set forth above;

      4.    The Clerk is DIRECTED to mail a copy of this memorandum opinion and
            this order to the custodian of inmate accounts at the institution where Plaintiff
            is now confined and to furnish a copy of this order to the Court’s financial
            deputy;

      5.    Even liberally construing the complaint in favor of Plaintiff, it fails to state a
            claim upon which relief may be granted under § 1983;

      6.    Accordingly, this action is DISMISSED pursuant to 28 U.S.C.
            §§ 1915(e)(2)(B) and 1915(A);

      7.     Because the Court CERTIFIED in the memorandum opinion that any
            appeal from this order would not be taken in good faith, should Plaintiff file
            a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28
            U.S.C. § 1915(a)(3); Fed. R. App. P. 24; and




Case 3:20-cv-00162-TAV-DCP Document 6 Filed 04/20/20 Page 1 of 2 PageID #: 21
      8.    The Clerk is DIRECTED to close the file.

      IT IS SO ORDERED.

      ENTER:


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

     s/ John L. Medearis
     CLERK OF COURT




                                        2



Case 3:20-cv-00162-TAV-DCP Document 6 Filed 04/20/20 Page 2 of 2 PageID #: 22
